Order entered September 3, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00196-CR
                              No. 05-21-00197-CR

                DAVID MONROE SMITHERMAN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 422nd Judicial District Court
                         Kaufman County, Texas
          Trial Court Cause Nos. 20-10343-422-F & 20-10344-422-F

                                    ORDER

      Before the Court is appellant’s August 31, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on September 29, 2021.


                                            /s/   DENNISE GARCIA
                                                  JUSTICE